Case 19-01327-hb           Doc 29   Filed 05/01/19 Entered 05/01/19 14:11:29         Desc Main
                                    Document      Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH CAROLINA


  IN RE: Case No. 19-01327

  TRAVINIA ITALIAN KITCHEN AT Chapter 7
  LEESBURG, LLC

                  Debtor



        ORDER GRANTING REINHART FOODSERVICE. LLC'S MOTION FOR
           ALLOWANCE AND IMMEDIATE PAYMENT OF 503fb)r9) CLAIM

        On Motion ofReinhart Foodservice, LLC ("Reinhart"), for allowance of an administrative


expense claim in the amount of Twenty-Seven Thousand Eight Hundred Twenty-Nine and


95/lOOths ($27,829.95) Dollars and immediate payment of the same, pursuant to U.S.C. §

503(b)(9) for the value of certain goods, in the form of food and food products, sold by Reinhart

and received by Debtor within twenty (20) days prior to the commencement of this case (the

"Motion"), the Motion being noticed, no objection to the Motion being timely filed, and good

cause appearing therefore, now, therefore, it is hereby

        ORDERED that the Application is hereby granted, and Reinhart be and hereby is allowed

an administrative expense claim pursuant to U.S.C. § 503(b)(9) in the amount of Twenty-Seven


Thousand Eight Hundred Twenty-Nine and 95/lOOths ($27,829.95) Dollars and Trustee is directed

to pay said claim no later than the closing of the sale of Debtor's assets.
  FILED BY THE COURT
      05/01/2019




                                             US Bankruptcy Judge
                                             District of South Carolina



   Entered: 05/01/2019
